Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The prior art does not teach the method of Claim 1, wherein occurrence of an emergency shutdown of the circuit is initiated by detection of at least one of overpressure and overheating – in conjunction with the rest of the recited steps/structure in Claim 1. References like Smague and Gerstmann drain the heat exchanger upon detection of a frost, i.e. a temperature lower than some threshold. References like Raymond drain the heat exchanger upon general shutdown conditions, but not specifically to overpressure or overheating. There are references like Leduc, which teach draining the working fluid entirely from the circuit upon detection of a vehicle accident, which can result in overpressure and overheating (see Col. 2, Lines 10+). However, one of ordinary skill in the art would not have modified Smague or Gerstmann to incorporate the draining initiation of Leduc due to a teaching away because of the frost mode, and one of ordinary skill in the art would not have modified Raymond to incorporate the . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Monday, May 10, 2021